Case 3:18-cv-01736-WWE Document 12 Filed 11/26/18 Page 1 of 6

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT
MICHAEL FRIEND, ; CIVIL ACTION
Plaintiff,
VS. NO. 3:18cv01736(WWE)
RICHARD GASPARINO,
Defendant. : NOVEMBER 26, 2018

ANSWER AND AFFIRMATIVE DEFENSES OF THE DEFENDANT

The defendant, Richard Gasparino, hereby files this Answer and Affirmative
Defenses to plaintiff's Complaint dated October 22, 2018.
JURISDICTION

1. Paragraph 1 is admitted.

2. Paragraph 2 is admitted.
PARTIES

3. As to paragraph 3, the defendant has insufficient knowledge with which
to form a belief and leaves the plaintiff to his proof.

4. As to paragraph 4, the defendant has insufficient knowledge with which
to form a belief and leaves the plaintiff to his proof.

oo Paragraph 5 is admitted.
FACTS

6. As to paragraph 6, the defendant has insufficient knowledge with which
to form a belief and leaves the plaintiff to his proof.

7. As to paragraph 7, the defendant has insufficient knowledge with which
Case 3:18-cv-01736-WWE Document 12 Filed 11/26/18 Page 2 of 6

to form a belief and leaves the plaintiff to his proof.

8. As to paragraph 8, the defendant has insufficient knowledge with which
to form a belief and leaves the plaintiff to his proof.

9, As to paragraph 9, the defendant has insufficient knowledge with which
to form a belief and leaves the plaintiff to his proof.

10. Paragraph 10 is admitted.

11. Paragraph 11 is denied.

12. Asto paragraph 12, it is admitted that the defendant approached the
plaintiff. The balance of the paragraph is denied.

13. Asto paragraph 13, it is admitted that the plaintiff videotaped a portion of
the interaction between he and the defendant. The balance of the paragraph is denied.

14. As to paragraph 14, it is admitted that the defendant told the plaintiff that
he was interfering with a police investigation. The balance of the paragraph is denied.

15. Paragraph 15 is denied.

16. Asto paragraph 16, it is admitted that the plaintiff walked away. As to the
balance of the paragraph, the defendant has insufficient knowledge with which to form a
belief and leaves the plaintiff to his proof.

17. | As to paragraph 17, the defendant has insufficient knowledge with which
to form a belief and leaves the plaintiff to his proof.

18. As to paragraph 18, the defendant has insufficient knowledge with which
to form a belief and leaves the plaintiff to his proof.

19. Paragraph 19 is denied.

20. As to paragraph 20, the defendant has insufficient knowledge with which
Case 3:18-cv-01736-WWE Document 12 Filed 11/26/18 Page 3 of 6

to form a belief and leaves the plaintiff to his proof.

21.  Asto paragraph 21, the defendant admits that he went to the area in front
of the Food Bag about thirty minutes after his first interaction with the plaintiff and that
the plaintiff was in that location at that time. The balance of the paragraph is denied.

22. As to paragraph 22, it is admitted that the plaintiff took out his phone and
began video recording. As to the balance of the paragraph, the defendant has
insufficient knowledge with which to form a belief and leaves the plaintiff to his proof.

23. As to paragraph 23, it is admitted that the defendant took the plaintiff's
phone. The balance of the paragraph is denied.

24. As to paragraph 24, it is denied that the defendant took a second phone
belonging to the plaintiff prior to his arrest.

25. As to paragraph 25, it is admitted that the plaintiff was arrested,
handcuffed and taken to the police station by Officer Deems. The balance of the
paragraph is denied.

26. Paragraph 26 is denied.

27. Paragraph 27 is denied.

28. Paragraph 28 is denied.

29. Paragraph 29 is denied.

30. As toparagraph 30, it is admitted that the police detail had to be stopped
due to the plaintiff's actions. The balance of the paragraph is denied.

31. As to paragraph 31, it is admitted that the plaintiff was charged with a
violation of Section 53a-167a of the Connecticut General Statutes, which is a

misdemeanor. The balance of the paragraph is denied.
Case 3:18-cv-01736-WWE Document 12 Filed 11/26/18 Page 4 of 6

32. As to paragraph 32, it is admitted that the plaintiff was charged with a
single criminal charge; that his address was listed as Stamford; and that the defendant
set his bail at $25,000. As to the balance of the paragraph, the defendant has
insufficient knowledge with which to form a belief and leaves the plaintiff to his proof.

33. As to paragraph 33, the defendant has insufficient knowledge with which
to form a belief and leaves the plaintiff to his proof.

34. As to paragraph 34, the defendant has insufficient knowledge with which
to form a belief and leaves the plaintiff to his proof.

35. As to paragraph 35, the defendant has insufficient knowledge with which
to form a belief and leaves the plaintiff to his proof.

36. As to paragraph 36, the defendant has insufficient knowledge with which
to form a belief and leaves the plaintiff to his proof.

37. Asto paragraph 37, the defendant has insufficient knowledge with which
to form a belief and leaves the plaintiff to his proof.

38. As to paragraph 38, the defendant has insufficient knowledge with which
to form a belief and leaves the plaintiff to his proof.

39. As to paragraph 39, the defendant has insufficient knowledge with which
to form a belief and leaves the plaintiff to his proof.

40.  Asto paragraph 40, the defendant has insufficient knowledge with which
to form a belief and leaves the plaintiff to his proof.

41. Asto paragraph 41, the defendant has insufficient knowledge with which
to form a belief and leaves the plaintiff to his proof.

42. Asto paragraph 42, the defendant has insufficient knowledge with which
Case 3:18-cv-01736-WWE Document 12 Filed 11/26/18 Page 5 of 6

to form a belief and leaves the plaintiff to his proof.

Count One: Violation of the First Amendment
43. Paragraph 43 is denied.

Count Two: Violation of the Fourth Amendment
44. Paragraph 44 is denied.

Count Three: Violation of the First Amendment
45. Paragraph 45 is denied.

Count Four: Violation of the First Amendment
46. Paragraph 46 is denied.

Count Five: Violation of the Fourth Amendment
47. Paragraph 47 is denied.

Count Six: Violation of the Fourth Amendment
48. Paragraph 48 is denied.

Count Seven: Violation of the Fourth Amendment
49. Paragraph 49 is denied.

Count Eight: Violation of the First Amendment
50. Paragraph 50 is denied.

REQUEST FOR RELIEF
51. Paragraph 51 is denied.
52. As to paragraph 52, the defendant does not respond as the plaintiff is

entitled to demand a jury trial.
Case 3:18-cv-01736-WWE Document 12 Filed 11/26/18 Page 6 of 6

BY WAY OF AFFIRMATIVE DEFENSES
First Affirmative Defense (as to all counts)
The plaintiff has failed to state a claim upon which relief may be granted.
Second Affirmative Defense (as to all counts)

The plaintiff's claims against the defendant are barred by the Doctrine of

Qualified Immunity.

FOR THE DEFENDANT

BY isi

Barbara L. Coughlan, Esq.
Fed Bar No. ct03466
Assistant Corporation Counsel
City of Stamford

888 Washington Blvd

P.O. Box 10152

Stamford, CT 06904-2152
Tel: (203) 977-4087

Fax: (203) 977-5560

E-mail: bcoughlan @ stamfordct.gov

CERTIFICATION

| hereby certify that on November 26, 2018 a copy of the foregcing Answer and
Affirmative Defenses was filed electronically and served by mail on anyone unable to
accept electronic filing. Notice of this filing will be sent by e-mail to all parties by
operation of the court’s electronic filing system or by mail to anyone unable to accept
electronic filing as indicated on the Notice of Electronic Filing. Parties may access this
filing through the court’s CM/ECF System.

/s/
Barbara L. Coughlan, Esq.
